United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 15, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60960
                          Summary Calendar


KUMAR LAKHWINDER,

                Petitioner,

v.

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A97 541 696
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Kumar Lakhwinder, a native and citizen of India, petitions for

review of the final order of the Board of Immigration Appeals’

decision (BIA) affirming the Immigration Judge’s (IJ) denial of his

applications for asylum, withholding of removal, and relief under

the Convention Against Torture (CAT).    In rejecting Lakhwinder’s

applications, the BIA found that Lakhwinder lacked credibility.

     This court generally reviews only the BIA’s decision, not that

of the IJ, except to the extent that the IJ’s decision influences

the BIA.   Mikhael v. I.N.S., 115 F.3d 299, 302 (5th Cir. 1997).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-60960
                                      -2-

Because the BIA summarily affirmed, without opinion, the IJ’s

decision, the IJ’s decision is the final agency determination for

judicial review.     See 8 C.F.R. § 1003.1(e)(4)(ii).

      The BIA articulated cogent reasons, supported by substantial

evidence in the record, for rejecting Lakhwinder’s testimony as

incredible.      See Chun v. I.N.S., 40 F.3d 76, 79 (5th Cir. 1994).

Absent credible      testimony    by   Lakhwinder,    substantial   evidence

supports   the    BIA’s   determination     that     Lakhwinder   failed   to

establish that he was eligible for asylum and withholding of

removal.   See id.    Because Lakhwinder failed to challenge the IJ’s

denial of relief under the CAT in his appeal to the BIA, he has not

exhausted this issue. This court thus lacks jurisdiction to review

it.   See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).

Accordingly, Lakhwinder’s petition for review is DENIED.